Title: From George Washington to John Dawson, 5 March 1789
From: Washington, George
To: Dawson, John



Dear Sir,
Mount Vernon March 5th 1789

I have duly received your letter of the 23d of last Month; and thank you for the information contained in it. I think with you that the subject is of great moment; and hope such measures may be adopted, respecting the Western Country, as will prevent the United States from receiving any detriment. I am with sentiments of great regard Dr Sir Your most Obedt & Hble Sert

Go: Washington

